DETAILED ACTION
This communication follows the Board decision mailed 21 January 2021 and 4 June 2021 amendment.  Claim 2 is pending and has been considered as follows.

Allowable Subject Matter
Claim 2 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered as follows.
Applicant argues that the amendment places Claim 2 in condition for allowance (page 3 of Amendment).  This argument is persuasive in view of the 21 January 2021 Board decision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lemelson (US Patent No. 6,084,510), Mulder (US Patent No. 6,111,521), Bechtolsheim (US Patent No. 6,405,128), and Bruner (US Pub. No. 2003/0236818) disclose vehicle data and/or travel alert systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664